Citation Nr: 1643855	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  14-29 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a respiratory disorder, including chronic obstructive pulmonary disorder, emphysema, asthma, breathing problems, chronic pneumonia, to include as due to exposure to asbestos and/or secondary to the Veteran's service-connected pleural plaques.  


REPRESENTATION

Appellant represented by:	Thomas K. Hagen, Esq.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran had active military service from April 1956 to June 1959.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the St. Paul, Minnesota, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014); 38 C.F.R. § 20.900(c) (2015).  


REMAND

The Veteran asserts that his respiratory disorder, including diagnosed chronic obstructive pulmonary disease (COPD) and emphysema, was either caused or aggravated by inservice exposure to asbestos and/or ionizing radiation during participation in atmospheric nuclear testing in the Marshall Islands.  Although inservice exposure to asbestos has been conceded, his claim has not been developed with regard to his alleged exposure to ionizing radiation in service.  His service personnel records show he was assigned to the USS RENVILLE from November 1956 to July 1958, during a period that the ship participated in Operation Hardtack in the Marshall Islands.  In an October 2016 letter, the Veteran's treating physician noted the Veteran was exposed to asbestos and other mixed dust exposure as a result of his service in the Navy and as an observer of a nuclear exposure.  The physician opined that despite his prior history of smoking, the Veteran's inservice exposure to asbestos and other dusts contributed in part to his development of COPD.  The physician referred to medical studies in support of the opinion.  

The Board is cognizant that the claimed respiratory disorder is not one of the diseases that are associated with exposure to radiation.  38 C.F.R. §§ 3.309, 3.311 (2015).  However, service connection for a respiratory disorder may still be established with proof of direct causation.  See Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).  A review of the record reveals that further development on this matter is warranted in order to verify the Veteran's allegations of exposure to ionizing radiation.  

The Board has determined that the August 2013 VA examination and May 2014 addendum are inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  While the VA examiner provided a well-reasoned and lengthy rationale for the opinion that there was no etiological link between the Veteran's inservice exposure to asbestos and his later diagnosed COPD and emphysema, the examiner indicated that medical literature did not support a private physician's opinion that the Veteran's inservice exposure to asbestos either caused or aggravated his later development of COPD.  The examiner provided no medical studies or literature to support the opinion, as had the private physician's opinion.  The Veteran must be provided another examination and an opinion should be obtained, that addresses the private physician's opinion and the medical evidence referred to by the physician.  

The RO must also obtain and associate with the evidence of record all outstanding VA medical records, to include those from the Buffalo, New York, and Baltimore, Maryland VA Medical Centers (VAMCs).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain and associate with the evidence of record all VA treatment records, to include those from the VA outpatient clinic in Sierra Vista, Arizona.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.  

2.  The RO must ensure that all necessary development of the Veteran's claim based on ionizing radiation exposure under 38 C.F.R §§ 3.309, 3.311 are undertaken.  

3.  If it is determined the Veteran was exposed to ionizing radiation, the Veteran's claims file must be forwarded to VA's Under Secretary for Benefits for consideration in accordance with 38 C.F.R. § 3.311 (c).  

4.  After the above development has been accomplished, the Veteran's claims file must be forwarded to an appropriate VA medical professional to address whether a respiratory disorder, to include COPD, emphysema and/or asthma, is related to his military service, including his conceded exposure to asbestos in service.  The electronic claims file must be made available to and reviewed by the examiner.  If the examiner deems that another examination is necessary, one must be conducted and all pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must also be accomplished.  

Based on a review of all the evidence of record and with consideration of the Veteran's statements, the examiner must indicate if the Veteran has a current respiratory disorder that is related to the Veteran's active duty, to include any inservice exposure to asbestos and/or radiation.  

The examiner must provide a complete rationale for all opinions expressed that addresses the October 2016 private physician's opinion and the medical studies relied on in the opinion.  

If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

5.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  

6.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

7.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

